DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

The amendment filed on 3 May 2022 has been entered. Claim(s) 1, 3-7, 9-11 and 13-15 remain pending in this application. Claim(s) 2, 8 and 12 have been cancelled.  Claim(s) 14-15 are new.
The amendment to the claims has overcome the §112(a) and §112(b) rejections set forth in the office action mailed 7 February 2022.

Claim Objections
Claim 7 is objected to because of the following informalities:  
Regarding Claim 7, in Line 33 “extend extends” should be “extend”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 3-7, 9-11 and 13-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Regarding Claim 1, the limitation “the CNC machine creates the general design of the combustion chamber liner” renders the claim indefinite, specifically in light of the specification.  It is unclear what is meant by the CNC machine creates the general design of the combustion chamber liner and more specifically what is meant by the general design.  The term general design is not specifically defined and the specification merely recites the claimed limitation.  It is unclear if the general design is different than final combustion liner or is another step in the process, i.e. rough machining before final machining or merely a design of the combustion chamber, e.g. a virtual 3-D rendering.  For the purposes of this examination the limitation will be interpreted as the CNC machine creates the combustion chamber liner.

Claims 3-6 and 15 depend from Claim 1 and are rejected accordingly.

Regarding Claim 7, the limitations “forming a solid material component into a general design of a combustion chamber liner body”, “a computer numeric control machine that creates the general design of the combustion chamber liner”, “the general design of the combustion chamber liner body extending between a first and second end” and “the formed solid material component formed into the general design of the combustion chamber liner body at least defines” renders the claim indefinite, specifically in light of the specification.  It is unclear what is meant by into a general design of a combustion chamber liner, the computer numeric control creates the general design and the general design of the combustion chamber liner body extending and more specifically what is meant by a general design.  The term general design is not specifically defined and the specification merely recites the claimed limitation.  It is unclear if the general design is different than final combustion liner or is another step in the process, i.e. rough machining before final machining or merely a design of the combustion chamber, e.g. a virtual 3-D rendering.  For the purposes of this examination the limitations will be interpreted as “forming a solid material component into a combustion chamber liner body”, “a computer numeric control machine that creates the combustion chamber liner”, “the combustion chamber liner body extending between a first and second end” and “the formed solid material component formed into the combustion chamber liner body at least defines”.

Claims 9-11 and 13-14 depend from Claim 7 and are rejected accordingly.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (U.S. Patent No. 7,854,395), hereinafter Jones, in view of Hewitt (U.S. Pre-grant Publication 2004/0168428), hereinafter Hewitt, Butter (U.S. Patent No. 3,501,916), hereinafter Butter, and Mungas (U.S. Pre-grant Publication 2010/0205933), hereinafter Mungas.

Regarding Independent Claim 1, Jones discloses fabricating a combustion chamber liner for a rocket propulsion system (Figures 1 and 4 – the liner, 12, shown must be fabricated), comprising: 
a combustion chamber liner body (12) extending between a first and second end (Figures 1 and 4 – the liner body, 12, has a first end at element 30 and a second end at element 34); 
a combustion chamber liner internal wall (Figures 1 and 4 – the inner surface of the liner body, 12, is the internal wall) defined by the combustion chamber liner body (Figures 1 and 4 – the internal wall is a surface of the liner body, 12, and therefore is defined by the liner body), the combustion chamber liner internal wall defining a combustion area cavity (49) extending between the first and second end (Figures 1 and 4 – the combustion area cavity is between the first and second ends); 
a combustion chamber liner external wall (Figures 1 and 4 – the outer surface of the liner body, 12, is the external wall) defined by the combustion chamber liner body (Figures 1 and 4 – the external wall is a surface of the liner body, 12, and therefore is defined by the liner body), the combustion chamber liner external wall opposite the internal wall (Figures 1 and 4 – the external wall and internal wall are opposite surfaces of the liner body, 12); 
an inlet port (Figures 1 and 4 – the openings of the passages, 22, at the first end 30, is the inlet port) defined by the combustion chamber liner body at the first end (Figures 1 and 4 – the opening is defined by the liner body, 12, at the first end, 30); 
a nozzle exit port (Figures 1 and 4 – the openings of the passages, 22, at the second end 34, is the nozzle exit port as it is a port at the nozzle, 50) defined by the combustion chamber liner body at the second end (Figures 1 and 4 – the exit port is in and therefore defined by the liner body, 12, at the second end, 34); 
a throat portion (48) defined by a portion of the combustion chamber liner body between the first and second end (Figures 1 and 4 – the throat portion, 48, is defined by the liner body, 12, between the first and second ends, 30 and 34); and 
a plurality of cooling channels (22) defined by the combustion chamber liner external wall (Figures 2a and 2b – the cooling channels, 22, are defined by the outer surface of the liner body, 12, and thus defined by the external wall), the plurality of cooling channels extending between the first and second end (Figures 1 and 4 – the cooling channels extend between the first and second ends, 30 and 34); from a first channel end to a second channel end (Figures 1 and 4 – the cooling channels have a first channel end at the first end, 30, and a second channel end at the second end, 34), with the first channel ends of the cooling channels comprising a first-end chamfer initiating proximate to the first end (Figures 1 and 4 – the first channel ends have a chamfer at the first end – See annotated figures below for clarification) that defines a first decreasing wall thickness of the combustion chamber liner body extending toward the throat portion (Figures 1 and 4 – the chamfer defines a decreasing wall thickness of the liner body, 12, towards the throat, 48), and with the second channel ends of the cooling channels comprising a second-end chamfer initiating proximate to the second end (Figures 1 and 4 – the second channel ends have a chamfer at the second end – See annotated figures below for clarification) that defines a second decreasing wall thickness of the combustion chamber liner body extending toward the throat portion (Figures 1 and 4 – the chamfer defines a decreasing wall thickness of the liner body, 12, towards the throat, 48).

    PNG
    media_image1.png
    546
    716
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    398
    527
    media_image2.png
    Greyscale

Figure 1- Annotated Figures from Jones
Jones does not disclose introducing a solid material into a CNC machine to generate the combustion chamber liner; spiral cut cooling channels; the first and second decreasing wall thicknesses extend to a minimum wall thickness that is reached at the throat portion of the combustion chamber liner, including the first decreasing wall thickness from the first end gradually decreasing to the minimum wall thickness at the throat portion and including the second decreasing wall thickness from the second end gradually decreasing to the minimum wall thickness at the throat portion, wherein the CNC machine creates the general design of the combustion chamber liner, as well as creating the spiral cut cooling channels along the combustion chamber liner external wall of the combustion chamber liner.
However, Hewitt teaches a rocket assembly (Paragraph 0002) with spiral cooling channels (Figure 2, Element 21 - Paragraph 0034, Lines 1-2).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Jones to make the cooling channels spiral cooling channels, as taught by Hewitt, in order to establish coolant flow paths that traverse the axial direction of flow of the combustion gases inside the chamber thereby cooling any localized temperature excess in the gas stream with a succession of coolant channels thereby minimizing reduction in coolant density (Hewitt – Paragraph 0005, Lines 9-18).
Jones in view of Hewitt do not disclose introducing a solid material into a CNC machine to generate the combustion chamber liner; cut cooling channels; the first and second decreasing wall thicknesses extend to a minimum wall thickness that is reached at the throat portion of the combustion chamber liner, including the first decreasing wall thickness from the first end gradually decreasing to the minimum wall thickness at the throat portion and including the second decreasing wall thickness from the second end gradually decreasing to the minimum wall thickness at the throat portion, wherein the CNC machine creates the general design of the combustion chamber liner, as well as creating the spiral cut cooling channels along the combustion chamber liner external wall of the combustion chamber liner.
However, Butter teaches a rocket motor casing (Figure 1 – Title – the casing is for a rocket) with a combustion chamber liner (Figures 1-2 – the wall, 5, 5a and 5c, of each channel, 4, form the combustion chamber liner) with a thickness (Figures 1-2 – Column 3, Lines 70-73 and Column 6, Lines 50-56 – the wall, 5, 5a and 5c, of each channel, 4, has a thickness that varies along its length) and a minimum wall thickness that is reached at the throat portion of the combustion chamber liner (Column 6, Lines 50-56 – the minimum wall thickness is at the throat portion), including the first decreasing wall thickness from the first end gradually decreasing to the minimum wall thickness at the throat portion (Figures 1-2 – Column 3, Lines 70-73 and Column 6, Lines 50-56 – the wall thickness gradually increases toward each end of the combustion chamber from the throat portion) and including the second decreasing wall thickness from the second end gradually decreasing to the minimum wall thickness at the throat portion (Figures 1-2 – Column 3, Lines 70-73 and Column 6, Lines 50-56 – the wall thickness gradually increases toward each end of the combustion chamber from the throat portion).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Jones in view of Hewitt by making the first and second decreasing wall thicknesses extend to a minimum wall thickness that is reached at the throat portion of the combustion chamber liner, including the first decreasing wall thickness from the first end gradually decreasing to the minimum wall thickness at the throat portion and including the second decreasing wall thickness from the second end gradually decreasing to the minimum wall thickness at the throat portion, as taught by Butter, in order to provide optimum heat removal from the different zones of the combustion chamber (Butter – Column 4, Lines 52-56).
Jones in view of Hewitt and Butter do not disclose introducing a solid material into a CNC machine to generate the combustion chamber liner; cut cooling channels; wherein the CNC machine machines the combustion chamber liner, as well as creating the spiral cut cooling channels along the combustion chamber liner external wall of the combustion chamber liner.
However, Mungas teaches a method for manufacturing a rocket combustion chamber component by CNC machining (Paragraph 0054 – the regeneratively cooled jacket is the component of the rocket combustion chamber that is manufactured using CNC machining) the method including introducing a solid material into a CNC machine to generate the combustion chamber component (Paragraph 0054 – the block of bonded material is a block of solid material that is introduced into the CNC machine for machining); cut the exterior profile (Paragraph 0054 – the CNC machine cuts the exterior profile of the component) and wherein the CNC machine machines the combustion chamber component, as well as creating the exterior profile of the combustion chamber component.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by manufacturing the combustion chamber liner of Jones in view of Hewitt and Butter using the manufacturing method using CNC machining, as taught by Mungas, thereby resulting in the step of introducing a solid material into a CNC machine to generate the combustion chamber liner, cutting the spiral cooling channels of Jones in view of Hewitt and Butter using the CNC machine and having the CNC machine machine the combustion chamber liner, as well as creating the spiral cut cooling channels along the combustion chamber liner external wall of the combustion chamber liner, since the spiral cut cooling channels are part of the exterior profile of the combustion chamber liner of Jones in view of Hewitt and Butter in order to manufacture the combustion chamber liner by a method with acceptable cost and repeatability (Mungas – Paragraph 0039, Lines 1-4).

Regarding Claim 3, Jones in view of Hewitt, Butter and Mungas disclose the invention as claimed and discussed above.
Jones in view of Hewitt, Butter and Mungas, as discussed so far, do not disclose wherein each spiral cut cooling channel of the plurality of spiral cut cooling channels is defined by a uniform width.
However, Hewitt teaches wherein each spiral cooling channel of the plurality of spiral cooling channels is defined by a uniform width (Paragraph 0034 – each channel has a size/width therefore the width is uniform).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the invention of Jones in view of Hewitt, Butter and Mungas by cutting each spiral cut cooling channel of the plurality of spiral cut cooling channels being defined by a uniform width, as taught by Hewitt, in order to provide the best cooling for the desired needs (Hewitt – Paragraph 0034).

Regarding Claim 4, Jones in view of Hewitt, Butter and Mungas disclose the invention as claimed and discussed above.
Jones in view of Hewitt, Butter and Mungas, as discussed so far, do not disclose a distance along the circumference of the combustion chamber liner body between each spiral cut cooling channel of the plurality of spiral cut cooling channels is at least equal to the uniform width.
However, Hewitt teaches a distance along the circumference of the combustion chamber liner body between each spiral cooling channel of the plurality of spiral cooling channels is at least equal to the uniform width (Paragraph 0034 – the spacing between each of the cooling channels is equal to the width of a single cooling channel).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of manufacturing the combustion chamber liner such that a distance along the circumference of the combustion chamber liner body between each spiral cut cooling channel of the plurality of spiral cut cooling channels is at least equal to the uniform width, as taught by Hewitt, into the device of Jones in view of Hewitt, Butter and Mungas for the same reasons as discussed above for Claim 3.

Regarding Claim 5, Jones in view of Hewitt, Butter and Mungas disclose the invention as claimed and discussed above.
Jones in view of Hewitt, Butter and Mungas, as discussed so far, do not disclose the combustion chamber liner body comprises a material chosen from a group consisting of copper, a copper ally, titanium, carbon fiber, and Inconel.
However, Mungas teaches a regenerative cooled combustion chamber component is comprises copper (Paragraph 0055 – the regeneratively cooled combustion chamber jacket/component is made of copper).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Jones in view of Hewitt, Butter and Mungas to make the combustion chamber liner body from copper, as taught by Mungas, since it has been held that the selection of a known material (in the present case copper) based on its suitability for its intended use (providing combustion chamber liner) would have been an obvious extension of prior art teachings. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), MPEP 2144.07.

Regarding Claim 6, Jones in view of Hewitt, Butter and Mungas disclose the invention as claimed and discussed above. Jones further discloses a first portion of the combustion area cavity at the throat portion has a first area (Figures 1 and 4 – the throat portion, 48, has a cross-sectional area which is a first area) that is less than a second area of a second portion of the combustion area cavity at the first end (Figures 1 and 4 – the cross-sectional area at the first end, 30, is larger than the cross-sectional area at the throat portion).

Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Hewitt, Butter and Mungas as applied to claim 1 above, and further in view of Wikipedia (Non-Patent Literature – Laser Cutting), hereinafter Wikipedia – Laser Cutting, as evidenced by, Printeraction (Non-Patent Literature – Laser Cutting Basics), hereinafter Printeraction, Wikipedia (Non-Patent Literature – Multiaxis Machining), hereinafter Wikipedia – Multiaxis Machining, and Ford (Non-Patent Literature – Get to Know Your CNC: How to Read G-Code), hereinafter Ford.

Regarding Claim 15, Jones in view of Hewitt, Butter and Mungas disclose the invention as claimed and discussed above.
Mungas further discloses the solid material is introduced into the computer numeric control machine to generate the combustion chamber liner body and the plurality of spiral cut cooling channels in one process (Paragraph 0054 – the block of bonded material is a block of solid material that is introduced into the CNC machine for machining where the machining includes the exterior and interior profiles; therefore the CNC machine generates the combustion chamber liner body and spiral cut cooling channels as it cuts both the interior and exterior profiles that define the liner and the channels).
Jones in view of Hewitt, Butter and Mungas do not disclose the CNC machine creates the spiral cut cooling channels along a periphery of the combustion chamber liner external wall along three linear axes and two rotary axes, wherein a digitized model of the combustion chamber liner is created including a graphical representation of the spiral cut cooling channels along a graphical representation of the combustion chamber liner and the combustion chamber liner external wall, the digitized model converted into programmatic code that is executed by the CNC machine to engage lasers or waterjets to cut the spiral cut cooling channels on to the combustion chamber liner, and wherein the spiral cut cooling channels are defined through the encoding of a mathematical representation of a spiral pattern that is usable by the CNC machine to define and create the spiral cut cooling channels.
However, Wikipedia – Laser Cutting teaches the method of manufacturing components using computer numeric control/CNC laser cutting (Line 2-3 – the material and laser are moved via the CNC machine), where the CNC machine creates the component along three linear axes and two rotary axes (Page 2, “Machine Configurations”, Lines 15-16 – the CNC machine is a five or six axis machine, which as evidenced by Wikipedia – Multiaxis machining in Lines 1-3, has three translation/linear axes and at least two rotational axes and therefore cuts the component along those axes), wherein a digitized model of the component is created including a graphical representation of the component (Lines 3-4 – the movement is controlled by programmed code, which as evidenced by Printeraction on Page 4, Step 4, is based on a digital model/representation of the component, therefore a digitized model is created which is a graphical representation of the component), the digitized model converted into programmatic code that is executed by the CNC machine to engage lasers to cut the shape of the component  (Lines 1-6 – the movement of the CNC and activation of the lasers to cut the shape of the component is controlled by programmed code, which as evidenced by Printeraction on Page 4, Step 4, is based on a digitized graphical model/representation of the component converted into code), and wherein the shape of the component is defined through the encoding of a mathematical representation of the shape of the component that is usable by the CNC machine to define and create the shape of the component (Lines 1-6 – the movement of the CNC and activation of the lasers to cut the shape of the component is controlled by programmed code, specifically G-code, which as evidenced by Ford on Pages 2-5, Figures A-E, the code uses mathematical representation in the form of cartesian coordinates and shapes relative to the cartesian coordinates in order to perform the desired machining, therefore the encoding of the component shape is the encoding of a mathematical representation of the shape of the component that is usable by the CNC machine).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Jones in view of Hewitt, Butter and Mungas by making the CNC machine operate according to code generated based on a digital model of the combustion chamber liner and spiral cut cooling channels of Jones in view of Hewitt, Butter and Mungas, where the CNC machine uses a laser to make the programmed cuts, as taught by Wikipedia – Laser Cutting, as evidenced by, Printeraction, Wikipedia – Multiaxis Machining and Ford, resulting in the CNC machine creating the spiral cut cooling channels along a periphery of the combustion chamber liner external wall along three linear axes and two rotary axes, wherein a digitized model of the combustion chamber liner is created including a graphical representation of the spiral cut cooling channels along a graphical representation of the combustion chamber liner and the combustion chamber liner external wall, the digitized model converted into programmatic code that is executed by the CNC machine to engage lasers to cut the spiral cut cooling channels on to the combustion chamber liner, and wherein the spiral cut cooling channels are defined through the encoding of a mathematical representation of a spiral pattern that is usable by the CNC machine to define and create the spiral cut cooling channels in order to provide method with better machining accuracy and better repeatability generating a finished component with close tolerances (Wikipedia – Laser Cutting – Page 2, “Tolerances and surface finish”). 

Claims 7, 9-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Hewitt, Butter, Mungas and Wikipedia – Laser Cutting, as evidenced by, Printeraction and Wikipedia – Multiaxis Machining.

Regarding Independent Claim 7, Jones discloses a method for fabricating a combustion chamber liner for a rocket propulsion system (Figures 1 and 4), comprising: 
forming a solid material component into a combustion chamber liner body (Figures 1 and 2A-2B – the wall, the cooling channels and the first and second decreasing wall thickness are shown to be made as a single continuous solid material piece making the combustion chamber liner body, 12), the combustion chamber liner body extending between a first and second end (Figures 1 and 4 – the liner body, 12, has a first end at element 30 and a second end at element 34), wherein the formed solid material component formed into the combustion chamber liner body at least defines: 
a combustion chamber liner internal wall (Figures 1 and 4 – the inner surface of the liner body, 12, is the internal wall) defined by the combustion chamber liner body (Figures 1 and 4 – the internal wall is a surface of the liner body, 12, and therefore is defined by the liner body), the combustion chamber liner internal wall defining a combustion area (49) extending between the first and second end (Figures 1 and 4 – the combustion area cavity is between the first and second ends); 
a combustion chamber liner external wall (Figures 1 and 4 – the outer surface of the liner body, 12, is the external wall) defined by the combustion chamber liner body (Figures 1 and 4 – the external wall is a surface of the liner body, 12, and therefore is defined by the liner body), the combustion chamber liner external wall opposite the internal wall (Figures 1 and 4 – the external wall and internal wall are opposite surfaces of the liner body, 12); 
an inlet port (Figures 1 and 4 – the openings of the passages, 22, at the first end 30, is the inlet port) defined by the combustion chamber liner body at the first end (Figures 1 and 4 – the opening is defined by the liner body, 12, at the first end, 30); 
a nozzle exit port (Figures 1 and 4 – the openings of the passages, 22, at the second end 34, is the nozzle exit port as it is a port at the nozzle, 50) defined by the combustion chamber liner body at the second end (Figures 1 and 4 – the exit port is in and therefore defined by the liner body, 12, at the second end, 34); and 
a throat portion (48) defined by a portion of the combustion chamber liner body between the first and second end (Figures 1 and 4 – the throat portion, 48, is defined by the liner body, 12, between the first and second ends, 30 and 34); and 
forming, into the solid material that defines the combustion chamber liner external wall, a plurality of cooling channels (22) defined by the solid material (Figures 2A and 2B – the cooling channels, 22, are defined by the single material piece) and extending between the first and second end (Figures 1 and 4 – the cooling channels extend between the first and second ends, 30 and 34) from a first channel end to a second channel end (Figures 1 and 4 – the cooling channels have a first channel end at the first end, 30, and a second channel end at the second end, 34), with the first channel ends of the cooling channels comprising a first-end chamfer initiating proximate to the first end (Figures 1 and 4 – the first channel ends have a chamfer at the first end – See annotated figures above for clarification) that defines a decreasing wall thickness of the combustion chamber liner body extending toward the throat portion (Figures 1 and 4 – the chamfer defines a decreasing wall thickness of the liner body, 12, towards the throat, 48), wherein a material defines the plurality of cooling channels and the first and second decreasing wall thicknesses (Figures 1 and 2A-2B – the wall, the cooling channels and the first and second decreasing wall thickness are shown to be made as a single continuous material piece), the first and second decreasing wall thicknesses are defined by the chamfers of the cooling channels between the external and internal walls (Figures 1 and 4 – the decreasing wall thickness is the thickness between the cooling channel and the internal wall and therefore the thickness is between the external surface/wall and the internal surface/wall).
Jones does not disclose forming a solid material component into a combustion chamber liner body using a computer numeric control machine that creates the combustion chamber liner, the combustion chamber liner body is formed using the computer numerical control machine programmed based at least in part on a digital representation of the combustion chamber liner body, wherein the material component is selected from a group consisting of copper, a copper alloy, titanium, carbon fiber, and Inconel;
and
cutting, into the combustion chamber liner external wall, via a computer numeric control machine, a plurality of spiral cut cooling channels; the computer numeric control machine cutting the plurality of spiral cut cooling channels along three linear axes and two rotary axes via lasers or waterjets, wherein the decreasing wall thickness is cut by the computer numeric control machine to extend to a minimum wall thickness that is reached at the throat portion of the combustion chamber liner; the spiral cut cooling channels generated via a digitized graphical representation of the combustion chamber liner and the combustion chamber liner external wall converted into programmatic code, which is executed by the computer numeric control machine to engage the lasers or waterjets to cut the spiral cut cooling channels on to a combustion chamber liner.
However, Hewitt teaches a rocket assembly (Paragraph 0002) with spiral cooling channels (Figure 2, Element 21 - Paragraph 0034, Lines 1-2).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Jones by making the plurality of cooling channels to have a spiral path and thus make them a plurality of spiral cooling channels, as taught by Hewitt, in order to establish coolant flow paths that traverse the axial direction of flow of the combustion gases inside the chamber thereby cooling any localized temperature excess in the gas stream with a succession of coolant channels thereby minimizing reduction in coolant density (Hewitt – Paragraph 0005, Lines 9-18).
Jones in view of Hewitt do not disclose forming a solid material component into a combustion chamber liner body using a computer numeric control machine that creates the combustion chamber liner, the combustion chamber liner body is formed using the computer numerical control machine programmed based at least in part on a digital representation of the combustion chamber liner body, wherein the material component is selected from a group consisting of copper, a copper alloy, titanium, carbon fiber, and Inconel;
and
cutting, into the combustion chamber liner external wall, via a computer numeric control machine, a plurality of spiral cut cooling channels; the computer numeric control machine cutting the plurality of spiral cut cooling channels along three linear axes and two rotary axes via lasers or waterjets, wherein the decreasing wall thickness is cut by the computer numeric control machine to extend to a minimum wall thickness that is reached at the throat portion of the combustion chamber liner; the spiral cut cooling channels generated via a digitized graphical representation of the combustion chamber liner and the combustion chamber liner external wall converted into programmatic code, which is executed by the computer numeric control machine to engage the lasers or waterjets to cut the spiral cut cooling channels on to a combustion chamber liner.
However, Butter teaches a rocket motor casing (Figure 1 – Title – the casing is for a rocket) with a combustion chamber liner (Figures 1-2 – the wall, 5, 5a and 5c, of each channel, 4, form the combustion chamber liner) with a decreasing thickness (Figures 1-2 – Column 3, Lines 70-73 and Column 6, Lines 50-56 – the wall, 5, 5a and 5c, of each channel, 4, has a thickness that varies along its length) and a minimum wall thickness that is reached at the throat portion of the combustion chamber liner (Column 6, Lines 50-56 – the minimum wall thickness is at the throat portion).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Jones in view of Hewitt by making the decreasing wall thicknesses extend to a minimum wall thickness that is reached at the throat portion of the combustion chamber liner, as taught by Butter, in order to provide optimum heat removal from the different zones of the combustion chamber (Butter – Column 4, Lines 52-56).
Jones in view of Hewitt and Butter do not disclose forming a solid material component into a combustion chamber liner body using a computer numeric control machine that creates the combustion chamber liner, the combustion chamber liner body is formed using the computer numerical control machine programmed based at least in part on a digital representation of the combustion chamber liner body, wherein the material component is selected from a group consisting of copper, a copper alloy, titanium, carbon fiber, and Inconel;
and
cutting, into the combustion chamber liner external wall, via a computer numeric control machine, a plurality of spiral cut cooling channels; the computer numeric control machine cutting the plurality of spiral cut cooling channels along three linear axes and two rotary axes via lasers or waterjets, wherein the decreasing wall thickness is cut by the computer numeric control machine; the spiral cut cooling channels generated via a digitized graphical representation of the combustion chamber liner and the combustion chamber liner external wall converted into programmatic code, which is executed by the computer numeric control machine to engage the lasers or waterjets to cut the spiral cut cooling channels on to a combustion chamber liner.
However, Mungas teaches a method for manufacturing a rocket combustion chamber component by computer numeric control machine (CNC) machining (Paragraph 0054 – the regeneratively cooled jacket is the component of the rocket combustion chamber that is manufactured using CNC machining) the method forming a solid material into the combustion chamber component using a computer numeric control machine that creates the combustion chamber component (Paragraph 0054 – the block of bonded material is a block of solid material that is introduced into the CNC machine for machining); cutting, into the solid material that defines the combustion chamber component exterior profile (Paragraph 0054 – the CNC machine cuts the exterior profile of the component out of the solid material).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by manufacturing the combustion chamber liner of Jones in view of Hewitt and Butter using the manufacturing method using CNC machining, as taught by Mungas, thereby resulting in the step of forming a solid material component into a combustion chamber liner body using a computer numeric control machine that creates the combustion chamber liner, and the step of cutting, into the combustion chamber liner external wall, via a computer numeric control machine, the plurality of spiral cut cooling channels of Jones in view of Hewitt and Butter and the decreasing wall thickness being cut by the computer numeric control machine, since the spiral cut cooling channels and decreasing wall thickness are part of the exterior profile of the combustion chamber liner of Jones in view of Hewitt and Butter in order to manufacture the combustion chamber liner by a method with acceptable cost and repeatability (Mungas – Paragraph 0039, Lines 1-4).
Mungas further teaches a regenerative cooled combustion chamber component that comprises copper (Paragraph 0055 – the regeneratively cooled combustion chamber jacket/component is made of copper).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Jones in view of Hewitt, Butter and Mungas to make the combustion chamber liner body from copper, as taught by Mungas, since it has been held that the selection of a known material (in the present case copper) based on its suitability for its intended use (providing combustion chamber liner) would have been an obvious extension of prior art teachings. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), MPEP 2144.07.
Jones in view of Hewitt, Butter and Mungas do not explicitly disclose the combustion chamber liner body is formed using the computer numerical control machine programmed based at least in part on a digital representation of the combustion chamber liner body;
and
the computer numeric control machine cutting the plurality of spiral cut cooling channels along three linear axes and two rotary axes via lasers or waterjets, the spiral cut cooling channels generated via a digitized graphical representation of the combustion chamber liner and the combustion chamber liner external wall converted into programmatic code, which is executed by the computer numeric control machine to engage the lasers or waterjets to cut the spiral cut cooling channels on to a combustion chamber liner.
However, Wikipedia – Laser Cutting teaches the method of manufacturing components using computer numeric control/CNC laser cutting (Line 2-3 – the material and laser are moved via the CNC machine), where the component is formed using the computer numeric control machine programmed based at least in part on a digital representation of the component (Lines 3-4 – the movement is controlled by programmed code, which as evidenced by Printeraction on Page 4, Step 4, is based on a digital model/representation of the component); and the computer numeric control machine cutting the component along three linear axes and two rotary axes (Page 2, “Machine Configurations”, Lines 15-16 – the CNC machine is a 5 or six axis machine, which as evidenced by Wikipedia – Multiaxis machining in Lines 1-3, has three translation/linear axes and at least two rotational axes and therefore cuts the component along those axes) via lasers (Lines 1-6 – the CNC machine uses lasers to cut the component), the component generated via a digitized graphical representation of the component converted into programmatic code (Lines 3-4 – the movement of the CNC and activation of the lasers to generate the component is controlled by programmed code, which as evidenced by Printeraction on Page 4, Step 4, is based on a digitized graphical model/representation of the component converted into code), which is executed by the computer numeric control machine to engage the lasers to cut the component (Lines 3-4 – the CNC machine executes the code to control the movement of the CNC and activation of the lasers to generate the component).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Jones in view of Hewitt, Butter and Mungas by making the CNC machine operate according to code generated based on a digital model of the combustion chamber liner and spiral cut cooling channels of Jones in view of Hewitt, Butter and Mungas, where the CNC machine uses a laser to make the programmed cuts, as taught by Wikipedia – Laser Cutting, as evidenced by, Printeraction and Wikipedia – Multiaxis Machining, resulting in the combustion chamber liner body being formed using the computer numerical control machine programmed based at least in part on a digital representation of the combustion chamber liner body; and the computer numeric control machine cutting the plurality of spiral cut cooling channels along three linear axes and two rotary axes via lasers or waterjets, the spiral cut cooling channels generated via a digitized graphical representation of the combustion chamber liner and the combustion chamber liner external wall converted into programmatic code, which is executed by the computer numeric control machine to engage the lasers or waterjets to cut the spiral cut cooling channels on to a combustion chamber liner in order to provide method with better machining accuracy and better repeatability generating a finished component with close tolerances (Wikipedia – Laser Cutting – Page 2, “Tolerances and surface finish”). 

Regarding Claim 9, Jones in view of Hewitt, Butter, Mungas and Wikipedia – Laser Cutting, as evidenced by, Printeraction and Wikipedia – Multiaxis Machining disclose the invention as claimed and discussed above.
Jones in view of Hewitt, Butter, Mungas and Wikipedia – Laser Cutting, as evidenced by, Printeraction and Wikipedia – Multiaxis Machining, as discussed so far, do not disclose the plurality of spiral cut cooling channels are cut into the combustion chamber liner external wall such that the plurality of spiral cut cooling channels are defined such that each spiral cut cooling channel has a uniform width.
However, Hewitt teaches the plurality of spiral cooling channels are formed such that the plurality of spiral cooling channels are defined such that each spiral cooling channel has a uniform width (Paragraph 0034 – each channel has a size/width therefore the width is uniform).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the invention of Jones in view of Hewitt, Butter, Mungas and Wikipedia – Laser Cutting, as evidenced by, Printeraction and Wikipedia – Multiaxis Machining such that the method of manufacturing the combustion chamber liner results in making the plurality of spiral cut cooling channels have a uniform with thereby the spiral cut cooling channels being cut into the combustion chamber liner external wall such that the plurality of spiral cut cooling channels are defined such that each spiral cooling channel has a uniform width, as taught by Hewitt, in order to provide the best cooling for the desired needs (Hewitt – Paragraph 0034).

Regarding Claim 10, Jones in view of Hewitt, Butter, Mungas and Wikipedia – Laser Cutting, as evidenced by, Printeraction and Wikipedia – Multiaxis Machining disclose the invention as claimed and discussed above.
ones in view of Hewitt, Butter, Mungas and Wikipedia – Laser Cutting, as evidenced by, Printeraction and Wikipedia – Multiaxis Machining, as discussed so far, do not disclose a distance along the circumference of the combustion chamber liner body between each spiral cut cooling channel of the plurality of spiral cut cooling channels is at least equal to the uniform width.
However, Hewitt teaches a distance along the circumference of the combustion chamber liner body between each spiral cooling channel of the plurality of spiral cooling channels is at least equal to the uniform width (Paragraph 0034 – the spacing between each of the cooling channels is equal to the width of a single cooling channel).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of manufacturing the combustion chamber liner such that a distance along the circumference of the combustion chamber liner body between each spiral cut cooling channel of the plurality of spiral cut cooling channels is at least equal to the uniform width, as taught by Hewitt, into the device of ones in view of Hewitt, Butter, Mungas and Wikipedia – Laser Cutting, as evidenced by, Printeraction and Wikipedia – Multiaxis Machining for the same reasons as discussed above for Claim 3.

Regarding Claim 11, Jones in view of Hewitt, Butter, Mungas and Wikipedia – Laser Cutting, as evidenced by, Printeraction and Wikipedia – Multiaxis Machining disclose the invention as claimed and discussed above. Jones further discloses forming/cutting the plurality of spiral cut cooling channels results in the first chamfer at a first cooling channel end of the plurality of spiral cut cooling channels (Figure 1 and 4 – the first chamber is at the first cooling channel ends of the cooling channels) and a second chamfer at a second cooling channel end of the plurality of spiral cut cooling channels (Figure 1 and 4 – the second cooling channel end at the second end, 34, includes a second chamfer – See annotated figure below for clarification). 


    PNG
    media_image2.png
    398
    527
    media_image2.png
    Greyscale

Figure 3 - Annotated Figure from Jones
Regarding Claim 13, Jones in view of Hewitt, Butter, Mungas and Wikipedia – Laser Cutting, as evidenced by, Printeraction and Wikipedia – Multiaxis Machining disclose the invention as claimed and discussed above. Jones further discloses the combustion chamber liner body is formed such that a first portion of the combustion area cavity at the throat portion has a first area (Figures 1 and 4 – the throat portion, 48, has a cross-sectional area which is a first area) that is less than a second area of a second portion of the combustion area cavity at the first end (Figures 1 and 4 – the cross-sectional area at the first end, 30, is larger than the cross-sectional area at the throat portion).

Regarding Claim 14, Jones in view of Hewitt, Butter, Mungas and Wikipedia – Laser Cutting, as evidenced by, Printeraction and Wikipedia – Multiaxis Machining disclose the invention as claimed and discussed above.
Mungas further discloses the solid material is introduced into the computer numeric control machine to generate the combustion chamber liner body and the plurality of spiral cut cooling channels in one process (Paragraph 0054 – the block of bonded material is a block of solid material that is introduced into the CNC machine for machining where the machining includes the exterior and interior profiles; therefore the CNC machine generates the combustion chamber liner body and spiral cut cooling channels as it cuts both the interior and exterior profiles that define the liner and the channels).
Therefore the combination of Jones in view of Hewitt, Butter, Mungas and Wikipedia – Laser Cutting, as evidenced by, Printeraction and Wikipedia – Multiaxis Machining disclose the limitations of Claim 14.

Response to Arguments
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
TWI (Non Patent Literature – Cutting Processes – Laser cutting) shows that CNC laser cutting is a well define manufacturing method that uses CAD/CAM systems to generate digital models of the desired component and generates required code to control the CNC machine and the CNC machine may be a six axis CNC machine.
Cone (U.S. Pre-grant Publication 2009/0306802) shows a method that uses CNC machine with a CAM system and digital model to remove material from rocket components to achieve a desire profile producing a desired vibration response.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813. The examiner can normally be reached Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRT/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741